 

Exhibit 10.1

 

INTERIM

 

INVESTMENT ADVISORY AND

ADMINISTRATIVE SERVICES AGREEMENT

BETWEEN

FIRST CAPITAL INVESTMENT CORPORATION

AND

FCIC ADVISORS LLC

 

This Interim Investment Advisory and Administrative Services Agreement (the
“Agreement”) is made this 31st day of March, 2017, by and between FIRST CAPITAL
INVESTMENT CORPORATION, a Maryland corporation (the “Corporation”), and FCIC
ADVISORS LLC, a Delaware limited liability company (the “Adviser”).

 

WHEREAS, the Corporation is a recently organized, non-diversified, closed-end
management investment company that has elected to be regulated as a business
development company (“BDC”) under the Investment Company Act of 1940, as amended
(the “Investment Company Act”); and

 

WHEREAS, the Adviser is a recently organized investment adviser that has not
registered as an investment adviser because of available exemptions from
applicable state law; and

 

WHEREAS, the Adviser intends to register as an investment adviser with the
Securities and Exchange Commission (the “SEC”) under the Investment Advisers Act
of 1940, as amended (the “Advisers Act”), when it is required to so register;
and

 

WHEREAS, the Corporation desires to retain the Adviser, on an interim basis,
from the date hereof and for the period set forth herein, to furnish investment
advisory services to the Corporation and to provide for the administrative
services necessary for the operation of the Corporation on the terms and
conditions hereinafter set forth, and the Adviser wishes to be retained to
provide such services.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Adviser.

 

(a) Retention of Adviser. The Corporation, pursuant to Rule 15a-4 under the
Investment Company Act, hereby appoints the Adviser to act as the investment
adviser, on an interim basis, to the Corporation and to manage the investment
and reinvestment of the assets of the Corporation, subject to the supervision of
the board of directors of the Corporation (the “Board”), for the period and upon
the terms herein set forth:

 

 1 

 

 

  (i) in accordance with the investment objectives, policies and restrictions
that are set forth in the Corporation’s effective Registration Statement on Form
N-2 filed with the SEC, as amended from time to time (the “Registration
Statement”), the Corporation’s prospectus that forms a part of the Registration
Statement, as amended and supplemented (the “Prospectus”), and/or the
Corporation’s periodic reports filed with the SEC from time to time; and

 

  (ii) during the term of this Agreement in accordance with all other applicable
federal and state laws, rules and regulations, and the Corporation’s articles of
amendment and restatement (“Articles”) and bylaws (the “Bylaws”), in each case
as may be amended from time to time.

 

(b) Responsibilities of Adviser. Without limiting the generality of the
foregoing, the Adviser shall, during the term and subject to the provisions of
this Agreement:

 

  (i) determine the composition and allocation of the portfolio of the
Corporation, the nature and timing of the changes therein and the manner of
implementing such changes;

 

  (ii) identify, evaluate and negotiate the structure of the investments made by
the Corporation;

 

  (iii) execute, monitor and service the Corporation’s investments;

 

  (iv) determine the securities and other assets that the Corporation shall
purchase, retain, or sell;

 

  (v) perform due diligence on prospective portfolio companies; and

 

  (vi) provide the Corporation with such other investment advisory, research and
related services as the Corporation may, from time to time, reasonably request
or require for the investment of its funds.

 

(c) Power and Authority. To facilitate the Adviser’s performance of these
undertakings, but subject to the restrictions contained herein, the Corporation
hereby delegates to the Adviser, and the Adviser hereby accepts, the power and
authority on behalf of the Corporation to effectuate its investment decisions
for the Corporation, including the execution and delivery of all documents
relating to the Corporation’s investments and the placing of orders for other
purchase or sale transactions on behalf of the Corporation. In the event that
the Corporation determines to acquire debt financing, the Adviser shall arrange
for such financing on the Corporation’s behalf, subject to the oversight and
approval of the Board. If it is necessary or appropriate for the Adviser to make
investments on behalf of the Corporation through one or more special purpose
vehicles, the Adviser shall have authority to create or arrange for the creation
of such special purpose vehicles and to make such investments through such
special purpose vehicles in accordance with the Investment Company Act.

 

 2 

 

 

(d) Administrative Services. Subject to the supervision, direction and control
of the Board, the provisions of the Articles and Bylaws and applicable federal
and state law, the Adviser shall perform, or cause to be performed by other
persons, all administrative services in connection with the operation of the
Corporation.

 

(e) Acceptance of Employment. The Adviser hereby accepts such employment and
agrees during the term hereof to render the services described herein for the
compensation provided herein, subject to the limitations contained herein. Such
compensation to be received under this Agreement will be no greater than the
compensation the Adviser would have received pursuant to the Investment Advisory
and Administrative Services Agreement between the Corporation and the Adviser,
dated March 3, 2015, as amended.

 

(f) Sub-Advisers. The Adviser is hereby authorized to enter into one or more
sub-advisory agreements with other investment advisers (each, a “Sub-Adviser”)
pursuant to which the Adviser may obtain the services of the Sub-Adviser(s) to
assist the Adviser in fulfilling its responsibilities hereunder. Specifically,
the Adviser may retain a Sub-Adviser to recommend specific securities or other
investments based upon the Corporation’s investment objectives, policies and
restrictions, and work, along with the Adviser, in sourcing, structuring,
negotiating, arranging or effecting the acquisition or disposition of such
investments and monitoring investments on behalf of the Corporation, subject to
the oversight of the Adviser and the Corporation.

 

  (i) The Adviser and not the Corporation shall be responsible for any
compensation payable to any Sub-Adviser.

 

  (ii) Any sub-advisory agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act, including
without limitation the requirements relating to the Board and the Corporation’s
stockholder approval thereunder, and other applicable federal and state law.

 

  (iii) Any Sub-Adviser shall be subject to the same fiduciary duties imposed on
the Adviser pursuant to this Agreement, the Investment Company Act and the
Advisers Act, as well as other applicable federal and state law.

 

(g) Independent Contractor Status. The Adviser shall, for all purposes herein
provided, be deemed to be an independent contractor and, except as expressly
provided or authorized herein, shall have no authority to act for or represent
the Corporation in any way or otherwise be deemed an agent of the Corporation.

 

(h) Record Retention. Subject to review by, and the overall control of, the
Board, the Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Corporation and shall specifically maintain
all books and records with respect to the Corporation’s portfolio transactions
and shall render to the Board such periodic and special reports as the Board may
reasonably request or as may be required under applicable federal and state law,
and shall make such records available for inspection by the Board and its
authorized agents, at any time and from time to time during normal business
hours. The Adviser agrees that all records that it maintains for the Corporation
are the property of the Corporation and shall surrender promptly to the
Corporation any such records upon the Corporation’s request and upon termination
of this Agreement pursuant to Section 9, provided that the Adviser may retain a
copy of such records.

 

 3 

 

 

The following provisions in this Section 1 shall apply for only so long as the
shares of common stock of the Corporation (“Common Stock”) are not listed on a
national securities exchange.

 

(i) Administrator. The Adviser shall, upon request by an official or agency
administering the securities laws of a state, province or commonwealth (an
“Administrator”), submit to such Administrator the reports and statements
required to be distributed to the Corporation’s stockholders pursuant to this
Agreement, the Registration Statement and applicable federal and state law.

 

(j) Fiduciary Duty. It is acknowledged that the Adviser shall have a fiduciary
responsibility for the safekeeping and use of all funds and assets of the
Corporation, whether or not in the Adviser’s immediate possession or control.
The Adviser shall not employ, or permit another to employ, such funds or assets
in any manner except for the exclusive benefit of the Corporation. The Adviser
shall not, by entry into an agreement with any stockholder of the Corporation or
otherwise, contract away the fiduciary obligation owed to the Corporation and
the Corporation’s stockholders under common law.

 

2. The Corporation’s Responsibilities and Expenses Payable by the Corporation.

 

(a) Adviser Personnel. All personnel of the Adviser, when and to the extent
engaged in providing investment advisory services hereunder, and the
compensation and routine overhead expenses of such personnel allocable to such
services, shall be provided and paid for by the Adviser and not by the
Corporation.

 

(b) Costs. Subject to the limitations on reimbursement of the Adviser as set
forth in Section 2(c) below, the Corporation, either directly or through
reimbursement to the Adviser, shall bear all other costs and expenses of its
operations and transactions, including (without limitation): expenses deemed to
be “organization and offering expenses” of the Corporation for purposes of
Conduct Rule 2310(a)(12) of the Financial Industry Regulatory Authority (for
purposes of this Agreement, such expenses, exclusive of commissions, the dealer
manager fee and any discounts, are hereinafter referred to as “Organization and
Offering Expenses”); corporate and organizational expenses relating to offerings
of shares of Common Stock, subject to limitations included in the Agreement; the
cost of calculating the Corporation’s net asset value, including the cost of any
third-party pricing or valuation firms; the cost of effecting sales and
repurchases of shares of Common Stock and other securities; fees payable to
third parties relating to, or associated with, making investments and valuing
investments, including fees and expenses associated with performing due
diligence reviews of prospective investments; research and market data
(including news and quotation equipment and services, and any computer hardware
and connectivity hardware (e.g., telephone and fiber optic lines) incorporated
into the cost of obtaining such research and market data); transfer agent and
custodial fees, fees and expenses associated with marketing efforts; federal and
state registration fees; federal, state and local taxes; fees and expenses of
directors not also serving in an executive officer capacity for the Corporation
or the Adviser; brokerage commissions for the Corporation’s investments; costs
associated with the Corporation’s chief compliance officer; costs of proxy
statements, stockholders’ reports, notices and other filings; fidelity bond,
directors and officers errors and omissions liability insurance and other
insurance premiums; direct costs such as printing, mailing, long distance
telephone and staff costs associated with the Corporation’s reporting and
compliance obligations under the Investment Company Act and applicable federal
and state securities laws, including compliance with the Sarbanes-Oxley Act of
2002, as amended; fees and expenses associated with accounting, corporate
governance, independent audits and outside legal costs; and all other expenses
incurred by the Adviser, any Sub-Adviser or the Corporation in connection with
administering the Corporation’s business, including expenses incurred by the
Adviser or any Sub-Adviser in performing administrative services for the
Corporation and administrative personnel paid by Adviser, to the extent they are
not controlling persons of the Adviser or any of its affiliates.

 

 4 

 

 

Notwithstanding the foregoing, the Corporation shall not be liable for
Organization and Offering Expenses to the extent that Organization and Offering
Expenses, together with all prior Organization and Offering Expenses, exceed
2.0% of the aggregate gross proceeds from the offering of the Corporation’s
securities (the “Reimbursable O&O Expenses”).

 

The following provisions in this Section 2(c) shall apply for only so long as
shares of Common Stock are not listed on a national securities exchange.

 

(c) Limitations on Reimbursement of Expenses.

 

  (i) In addition to the compensation paid to the Adviser pursuant to Section 3,
the Corporation shall reimburse the Adviser for all expenses of the Corporation
incurred by the Adviser as well as the actual cost of goods and services used
for or by the Corporation and obtained from entities not affiliated with the
Adviser. The Adviser may be reimbursed for the administrative services performed
by it on behalf of the Corporation; provided, however, the reimbursement shall
be an amount equal to the lower of the Adviser’s actual cost or the amount the
Corporation would be required to pay third parties for the provision of
comparable administrative services in the same geographic location; and
provided, further, that such costs are reasonably allocated to the Corporation
on the basis of assets, revenues, time allocations and/or other reasonable
metrics. No reimbursement shall be permitted for services for which the Adviser
is entitled to compensation by way of a separate fee. Excluded from the
allowable reimbursement shall be:

 

  (A) rent or depreciation, utilities, capital equipment, and other
administrative items of the Adviser; and

 

  (B) salaries, fringe benefits, travel expenses and other administrative items
incurred or allocated to any executive officer or board member of the Adviser
(or any individual performing such services) or a holder of 10% or greater
equity interest in the Adviser (or any person having the power to direct or
cause the direction of the Adviser, whether by ownership of voting securities,
by contract or otherwise).

 

 5 

 

 

(d) Periodic Reimbursement. Expenses incurred by the Adviser on behalf of the
Corporation and payable pursuant to this Section 2 shall be reimbursed no less
than monthly to the Adviser. The Adviser shall prepare a statement documenting
the expenses of the Corporation and the calculation of the reimbursement and
shall deliver such statement to the Corporation prior to full reimbursement.

 

3. Compensation of the Adviser. The Corporation agrees to pay, and the Adviser
agrees to accept, as compensation for the services provided by the Adviser
hereunder, a base management fee (“Base Management Fee”) and an incentive fee
(“Incentive Fee”) as hereinafter set forth. The Adviser may agree to temporarily
or permanently waive, in whole or in part, the Base Management Fee and/or the
Incentive Fee. See Appendix A for examples of how these fees are calculated.

 

(a) Base Management Fee. The Base Management Fee shall be calculated at an
annual rate of 2.0% of the Corporation’s average monthly gross assets. The Base
Management Fee shall be payable quarterly in arrears, and shall be calculated
based on the average monthly value of the Corporation’s gross assets during the
most recently completed calendar quarter. All or any part of the Base Management
Fee not taken as to any quarter shall be deferred without interest and may be
taken in any such other quarter prior to the occurrence of a liquidity event (as
such term is defined in the Prospectus) as the Adviser shall determine. The Base
Management Fee for any partial quarter shall be appropriately prorated.

 

(b) Incentive Fee. The Incentive Fee shall consist of two parts, as follows:

 

  (i) The first part, referred to as the “Subordinated Incentive Fee on Income,”
shall be calculated and payable quarterly in arrears based on the Corporation’s
“Pre-Incentive Fee Net Investment Income” for the immediately preceding quarter.
The payment of the Subordinated Incentive Fee on Income shall be subject to
payment of a preferred return to investors each quarter, expressed as a
quarterly rate of return on the average Adjusted Capital (as defined below) for
the most recently completed calendar quarter, of 1.75% (7.0% annualized),
subject to a “catch up” feature (as described below).

 

For this purpose, “Pre-Incentive Fee Net Investment Income” means interest
income, dividend income and any other income (including any other fees, other
than fees for providing managerial assistance, such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Corporation
receives from portfolio companies) accrued during the calendar quarter, minus
the Corporation’s operating expenses for the quarter (including the Base
Management Fee, expenses reimbursed to the Adviser under this Agreement and any
interest expense and dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee Net Investment Income
includes, in the case of investments with a deferred interest feature (such as
original issue discount debt instruments with payment-in-kind interest and zero
coupon securities), accrued income that the Corporation has not yet received in
cash. Pre-Incentive Fee Net Investment Income does not include any realized
capital gains, realized capital losses or unrealized capital appreciation or
depreciation.

 

 6 

 

 

For purposes of this fee, “Adjusted Capital” shall mean cumulative gross
proceeds generated by the Corporation from sales of shares of Common Stock
(including proceeds from the Corporation’s distribution reinvestment plan)
reduced for amounts paid for share repurchases pursuant to the Corporation’s
share repurchase program.

 

The calculation of the Subordinated Incentive Fee on Income for each quarter is
as follows:

 

  (A) No Subordinated Incentive Fee on Income shall be payable to the Adviser in
any calendar quarter in which the Corporation’s Pre-Incentive Fee Net Investment
Income does not exceed the preferred return rate of 1.75% (7.0% annualized) (the
“Preferred Return”) on Adjusted Capital;

 

  (B) 100% of the Corporation’s Pre-Incentive Fee Net Investment Income, if any,
that exceeds the Preferred Return but is less than or equal to 2.1875% in any
calendar quarter (8.75% annualized) shall be payable to the Adviser. This
portion of the Corporation’s Subordinated Incentive Fee on Income that exceeds
the Preferred Return but is less than or equal to 2.1875% is referred to as the
“catch up” and is intended to provide the Adviser with an incentive fee of 20.0%
on all of the Corporation’s Pre-Incentive Fee Net Investment Income when the
Corporation’s Pre-Incentive Fee Net Investment Income reaches 2.1875% in any
calendar quarter (8.75% annualized); and

 

  (C) 20.0% of the amount of the Corporation’s Pre-Incentive Fee Net Investment
Income, if any, that exceeds 2.1875% in any calendar quarter (8.75% annualized)
shall be payable to the Adviser once the Preferred Return and catch-up have been
achieved (20.0% of the Corporation’s Pre-Incentive Fee Net Investment Income
thereafter shall be allocated to the Adviser).

 

  (ii) The second part of the incentive fee, referred to as the “Incentive Fee
on Capital Gains,” shall be an incentive fee on capital gains and shall be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement). This fee shall equal 20.0% of the Corporation’s
incentive fee capital gains, which shall equal the Corporation’s realized
capital gains on a cumulative basis from inception, calculated as of the end of
the applicable period, computed net of all realized capital losses and
unrealized capital depreciation on a cumulative basis, less the aggregate amount
of any previously paid capital gain incentive fees.  The Adviser has agreed to
permanently waive all Incentive Fees on Capital Gains that would otherwise be
paid by the Corporation to the Adviser under this Agreement until such time as
the aggregate amount of Incentive Fees on Capital Gains earned by the Adviser
equals the total of the selling commissions, dealer manager fees and
organization and offering expenses borne by stockholders (“Stockholder
Expenses”) in the Corporation’s public offering of shares of common stock
pursuant to its Registration Statement on Form N-2 (SEC File No. 333-202461) and
any other registration statement for a follow-on public offering. The amounts of
Stockholder Expenses will be measured as of the end of each fiscal year against
the amount of accrued Incentive Fees on Capital Gains on a cumulative basis or
upon termination of the Agreement.

 

 7 

 

 

4. Covenants of the Adviser.

 

(a) Adviser Status. The Adviser covenants that it will be registered as an
investment adviser under the Advisers Act when it is required to so register and
will maintain such registration until such time as its registration is no longer
within the SEC’s jurisdiction under Sections 203 and 203A of the Advisers Act.
The Adviser agrees to perform its duties and obligations to the Corporation and
otherwise conduct its business and operations as if it were registered as an
investment adviser with the SEC under the Advisers Act. The Adviser agrees that
it owes the Corporation the same fiduciary duties as if it were registered as an
investment adviser with the SEC under the Advisers Act. The Adviser agrees that
its activities will at all times be in compliance in all material respects with
all applicable federal and state laws governing its operations and investments.

 

The following provisions in this Section 4 shall apply for only so long as
shares of Common Stock are not listed on a national securities exchange.

 

(b) Reports to Stockholders. The Adviser shall prepare or shall cause to be
prepared and distributed to stockholders during each year the following reports
of the Corporation (either included in a periodic report filed with the SEC or
distributed in a separate report):

 

  (i) Quarterly Reports. Within 60 days of the end of each quarter, a report
containing the same financial information contained in the Corporation’s
Quarterly Report on Form 10-Q filed by the Corporation under the Securities
Exchange Act of 1934, as amended.

 

  (ii) Annual Report. Within 120 days after the end of the Corporation’s fiscal
year, an annual report containing:

 

  (A) A balance sheet as of the end of each fiscal year and statements of
income, equity, and cash flow, for the year then ended, all of which shall be
prepared in accordance with generally accepted accounting principles and
accompanied by an auditor’s report containing an opinion of an independent
certified public accountant;

 

  (B) A report of the activities of the Corporation during the period covered by
the report;

 

  (C) Where forecasts have been provided to the Corporation’s stockholders, a
table comparing the forecasts previously provided with the actual results during
the period covered by the report; and

 

 8 

 

 

  (D) A report setting forth distributions by the Corporation for the period
covered thereby and separately identifying distributions from (i) cash flow from
operations during the period; (ii) cash flow from operations during a prior
period which have been held as reserves; and (iii) proceeds from disposition of
the Corporation’s assets.

 

  (iii) Previous Reimbursement Reports. The Adviser shall prepare or shall cause
to be prepared a report, prepared in accordance with the American Institute of
Certified Public Accountants United States Auditing Standards relating to
special reports, and distributed to stockholders not less than annually,
containing an itemized list of the costs reimbursed to the Adviser pursuant to
Section 2(c) for the previous fiscal year. The special report shall at a minimum
provide:

 

  (A) A review of the allocations of individual employees, the costs of whose
services were reimbursed; and

 

  (B) A review of the specific nature of the work performed by each such
employee.

 

  (iv) Proposed Reimbursement Reports. The Adviser shall prepare or shall cause
to be prepared a report containing an itemized estimate of all proposed expenses
for which it shall receive reimbursements pursuant to Section 2(c) of this
Agreement for the next fiscal year, together with a breakdown by year of such
expenses reimbursed in each of the last five public programs formed by the
Adviser.

 

(c) Reports to Administrators. The Adviser shall, upon written request of any
Administrator, submit any of the reports and statements to be prepared and
distributed by it pursuant to this Section 4 to such Administrator.

 

(d) Reserves. In performing its duties hereunder, the Adviser shall cause the
Corporation to provide for adequate reserves for normal replacements and
contingencies (but not for payment of fees payable to the Adviser hereunder) by
causing the Corporation to retain a reasonable percentage of proceeds from
offerings and revenues.

 

(e) Recommendations Regarding Reviews. From time to time and not less than
quarterly, the Adviser must review the Corporation’s accounts to determine
whether cash distributions are appropriate. The Corporation may, subject to
authorization by the Board, distribute pro rata to the stockholders funds
received by the Corporation which the Adviser deems unnecessary to retain in the
Corporation. In no event, however, shall funds be advanced to, or borrowed by,
the Corporation for the purpose of distributions, if the amount of such
distributions would exceed the Corporation’s accrued and received revenues for
the previous four quarters, less paid and accrued operating costs with respect
to such revenues, and costs shall be made in accordance with generally accepted
accounting principles, consistently applied.

 

 9 

 

 

(f) Temporary Investments. The Adviser shall, in its sole discretion,
temporarily place proceeds from offerings by the Corporation into short term,
highly liquid investments which, in its reasonable judgment, afford appropriate
safety of principal during such time as it is determining the composition and
allocation of the portfolio of the Corporation and the nature, timing and
implementation of any changes thereto pursuant to Section 1(b); provided
however, that the Adviser shall be under no fiduciary obligation to select any
such short-term, highly liquid investment based solely on any yield or return of
such investment. The Adviser shall cause any proceeds of the offering of the
Corporation’s securities not committed for investment within the later of two
years from the initial date of effectiveness of the Registration Statement or
one year from termination of the offering, unless a longer period is permitted
by the applicable Administrator, to be paid as a distribution to the
stockholders of the Corporation as a return of capital without deduction of
Front End Fees (as defined below).

 

5. Brokerage Commissions, Limitations on Front End Fees; Period of Offering;
Assessments.

 

(a) Brokerage Commissions. The Adviser is hereby authorized, to the fullest
extent now or hereafter permitted by law, to cause the Corporation to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Adviser determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Corporation’s portfolio, and
constitutes the best net results for the Corporation.

 

The following provisions in this Section 5 shall apply for only so long as
shares of Common Stock are not listed on a national securities exchange.

 

(b) Limitations. Notwithstanding anything herein to the contrary:

 

  (i) All fees and expenses paid by any party for any services rendered to
organize the Corporation and to acquire assets for the Corporation (“Front End
Fees”) shall be reasonable and shall not exceed 15% of the gross offering
proceeds, regardless of the source of payment. Any reimbursement to the Adviser
or any other person for deferred organizational and offering expenses, including
any interest thereon, if any, will be included within this 15% limitation.

 

  (ii) The Adviser shall commit at least eighty-two percent (82%) of the gross
offering proceeds towards the investment or reinvestment of assets and reserves
as set forth in Section 4(d) above on behalf of the Corporation. The remaining
proceeds may be used to pay Front End Fees.

 

 10 

 

 

6. Other Activities of the Adviser.

 

The services of the Adviser to the Corporation are not exclusive, and the
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Corporation, so long as its services to the Corporation hereunder are not
impaired thereby, and nothing in this Agreement shall limit or restrict the
right of any manager, partner, member (including its members and the owners of
its members), officer or employee of the Adviser to engage in any other business
or to devote his or her time and attention in part to any other business,
whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Corporation’s
portfolio companies, subject to applicable law). The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Adviser and its
affiliates, as directors, officers, employees, partners, stockholders, members,
managers or otherwise, and that the Adviser and directors, officers, employees,
partners, stockholders, members and managers of the Adviser and its affiliates
are or may become similarly interested in the Corporation as stockholders or
otherwise.

 

7. Responsibility of Dual Directors, Officers and/or Employees.

 

If any person who is a manager, partner, member, officer or employee of the
Adviser is or becomes a director, officer and/or employee of the Corporation and
acts as such in any business of the Corporation, then such manager, partner,
member, officer and/or employee of the Adviser shall be deemed to be acting in
such capacity solely for the Corporation, and not as a manager, partner, member,
officer or employee of the Adviser or under the control or direction of the
Adviser, even if paid by the Adviser.

 

8. Indemnification; Limitation of Liability.

 

(a) Indemnification. The Adviser (and its officers, managers, partners, members
(and their members, including the owners of their members), agents, employees,
controlling persons and any other person or entity affiliated with the Adviser)
shall not be liable to the Corporation for any action taken or omitted to be
taken by the Adviser or such other person in connection with the performance of
any of its duties or obligations under this Agreement or otherwise as an
investment adviser of the Corporation (except to the extent specified in Section
36(b) of the Investment Company Act concerning loss resulting from a breach of
fiduciary duty (as the same is finally determined by judicial proceedings)) with
respect to the receipt of compensation for services, and the Corporation shall
indemnify, defend and protect the Adviser (and its officers, managers, partners,
members (and their members, including the owners of their members), agents,
employees, controlling persons and any other person or entity affiliated with
the Adviser, each of whom shall be deemed a third party beneficiary hereof)
(collectively, the “Indemnified Parties”) and hold them harmless from and
against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Corporation or its security holders) arising out of or
otherwise based upon the performance of any of the Adviser’s duties or
obligations under this Agreement or otherwise as an investment adviser of the
Corporation, to the extent such damages, liabilities, costs and expenses are not
fully reimbursed by insurance, and to the extent that such indemnification would
not be inconsistent with the laws of the State of Maryland, the Articles or, for
only as long as the shares of Common Stock are not listed on a national
securities exchange, the provisions of Section II.G of the Omnibus Guidelines
published by the North American Securities Administrators Association on March
29, 1992, as it may be amended from time to time. Notwithstanding the preceding
sentence of this Section 8 to the contrary, nothing contained herein shall
protect or be deemed to protect the Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties to indemnification in respect of any
liability to the Corporation or its stockholders to which the Indemnified
Parties would otherwise be subject by reason of willful misfeasance, bad faith
or gross negligence in the performance of the Adviser’s duties or by reason of
the reckless disregard of the Adviser’s duties and obligations under this
Agreement (to the extent applicable, as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder). As long as the shares of Common Stock are
not listed on a national securities exchange, nothing in the preceding sentence
shall be construed to limit the scope or applicability of Sections 8(b) and
8(c).

 

 11 

 

 

The following provisions in this Section 8 shall apply for only so long as
shares of Common Stock are not listed on a national securities exchange.

 

(b) Limitations on Indemnification. Notwithstanding Section 8(a) to the
contrary, the Corporation shall not provide for indemnification of the
Indemnified Parties for any liability or loss suffered by the Indemnified
Parties, nor shall the Corporation provide that any of the Indemnified Parties
be held harmless for any loss or liability suffered by the Corporation, unless
all of the following conditions are met:

 

  (i) the Indemnified Party has determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of the
Corporation;

 

  (ii) the Indemnified Party was acting on behalf of or performing services for
the Corporation;

 

  (iii) such liability or loss was not the result of negligence or misconduct by
the Indemnified Party; and

 

  (iv) such indemnification or agreement to hold harmless is recoverable only
out of the Corporation’s net assets and not from stockholders.

 

Furthermore, the Indemnified Party shall not be indemnified for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws unless one or more of the following conditions are met:

 

  (i) there has been a successful adjudication on the merits of each count
involving alleged material securities law violations;

 

  (ii) such claims have been dismissed with prejudice on the merits by a court
of competent jurisdiction; or

 

  (iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and related costs should be made, and the court of law considering the request
for indemnification has been advised of the position of the SEC and the
published position of any state securities regulatory authority in which
securities of the Corporation were offered or sold as to indemnification for
violations of securities laws.

 

 12 

 

 

(c) Advancement of Funds. The Corporation shall be permitted to advance funds to
the Indemnified Party for legal expenses and other costs incurred as a result of
any legal action for which indemnification is being sought and will do so if:

 

  (i) the proceeding relates to acts or omissions with respect to the
performance of duties or services on behalf of the Corporation;

 

  (ii) the Indemnified Party provides the Corporation with written affirmation
of his or her good faith belief that the standard of conduct necessary for
indemnification by the Corporation has been met;

 

  (iii) the legal proceeding was initiated by a third party who is not a
stockholder or, if by a stockholder of the Corporation acting in his or her
capacity as such, a court of competent jurisdiction approves such advancement;
and

 

  (iv) the Indemnified Party provides the Corporation with a written agreement
to repay the amount paid or reimbursed by the Corporation, together with the
applicable legal rate of interest thereon, in cases in which such Indemnified
Party is found not to be entitled to indemnification.

 

9. Effectiveness, Duration and Termination of Agreement.

 

(a) Term and Effectiveness. This Agreement shall become effective as of the date
hereof and shall terminate on the earlier of (i) the effective date of a new
advisory agreement between the Corporation and Adviser, if any, that has been
approved by a vote of the majority of the outstanding voting securities of the
Corporation, or (ii) 150 days from the date hereof. The term “majority of the
outstanding voting securities,” when used herein, shall have the meaning set
forth in the Investment Company Act.

 

(b) Termination. This Agreement may be terminated at any time, without the
payment of any penalty, (a) by the Corporation upon 60 days’ written notice to
the Adviser, (i) upon the vote of a majority of the outstanding voting
securities of the Corporation, or (ii) by the vote of the Corporation’s
Independent Directors, or (b) by the Adviser upon 120 days’ written notice to
the Corporation. This Agreement shall automatically terminate in the event of
its “assignment” (as such term is defined for purposes of Section 15(a)(4) of
the Investment Company Act). Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Adviser shall be entitled to any
amounts owed to it under Section 3 through the date of termination or
expiration, the provisions of Section 8 of this Agreement shall remain in full
force and effect, and the Adviser shall remain entitled to the benefits thereof.

 

 13 

 

 

(c) Payments to and Duties of Adviser Upon Termination.

 

  (i) After the termination of this Agreement, the Adviser shall not be entitled
to compensation for further services provided hereunder, except that it shall be
entitled to receive from the Corporation within 30 days after the effective date
of such termination all unpaid reimbursements and all earned but unpaid fees
payable to the Adviser prior to termination of this Agreement.

 

  (ii) The Adviser shall promptly upon termination:

 

  (A) Deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

 

  (B) Deliver to the Board all assets and documents of the Corporation then in
custody of the Adviser; and

 

  (C) Cooperate with the Corporation to provide an orderly management
transition.

 

The following provisions in this Section 9 shall apply for only so long as
shares of Common Stock are not listed on a national securities exchange.

 

(d) Other Matters. Without the approval of holders of a majority of the shares
of Common Stock entitled to vote on the matter, the Adviser shall not: (i) amend
this Agreement except for amendments that do not adversely affect the interests
of the stockholders; (ii) voluntarily withdraw as the Adviser unless such
withdrawal would not affect the tax status of the Corporation and would not
materially adversely affect the stockholders; (iii) appoint a new Adviser; (iv)
sell all or substantially all of the Corporation’s assets other than in the
ordinary course of the Corporation’s business; or (v) cause the merger or other
reorganization of the Corporation. In the event that the Adviser should withdraw
pursuant to (ii) above, the withdrawing Adviser shall pay all expenses incurred
as a result of its withdrawal. The Corporation may terminate the Adviser’s
interest in the Corporation’s revenues, expenses, income, losses, distributions
and capital by payment of an amount equal to the then present fair market value
of the terminated Adviser’s interest, determined by agreement of the terminated
Adviser and the Corporation. If the Corporation and the Adviser cannot agree
upon such amount, then such amount will be determined in accordance with the
then-current rules of the American Arbitration Association. The expenses of such
arbitration shall be borne equally by the terminated Adviser and the
Corporation. The method of payment to the terminated Adviser must be fair and
must protect the solvency and liquidity of the Corporation.

 

10. Conflicts of Interests and Prohibited Activities.

 

The following provisions in this Section 10 shall apply for only so long as
shares of Common Stock are not listed on a national securities exchange.

 

(a) No Exclusive Agreement. The Adviser is not hereby granted or entitled to an
exclusive right to sell or exclusive employment to sell assets for the
Corporation.

 

 14 

 

 

(b) Rebates, Kickbacks and Reciprocal Arrangements.

 

  (i) The Adviser agrees that it shall not (A) receive or accept any rebate,
give-up or similar arrangement that is prohibited under applicable federal or
state securities laws, (B) participate in any reciprocal business arrangement
that would circumvent provisions of applicable federal or state securities laws
governing conflicts of interest or investment restrictions, or (C) enter into
any agreement, arrangement or understanding that would circumvent the
restrictions against dealing with affiliates or promoters under applicable
federal or state securities laws.

 

  (ii) The Adviser agrees that it shall not directly or indirectly pay or award
any fees or commissions or other compensation to any person or entity engaged to
sell shares of Common Stock or give investment advice to a potential
stockholder; provided, however, that this subsection shall not prohibit the
payment to a registered broker-dealer or other properly licensed agent of sales
commissions for selling or distributing shares of Common Stock.

 

(c) Commingling. The Adviser covenants that it shall not permit or cause to be
permitted the Corporation’s funds to be commingled with the Corporations of any
other entity. Nothing in this Subsection 10(c) shall prohibit the Adviser from
establishing a master fiduciary account pursuant to which separate sub-trust
accounts are established for the benefit of affiliated programs, provided that
the Corporation’s funds are protected from the claims of other programs and
creditors of such programs.

 

11. Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

12. Amendments.

 

This Agreement may be amended in writing by mutual consent of the parties
hereto, subject to the provisions of the Investment Company Act and the
Articles.

 

13. Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so long as the Corporation is regulated
as a BDC under the Investment Company Act and the Adviser is regulated as an
investment adviser under the Advisers Act, this Agreement shall also be
construed in accordance with the applicable provisions of the Investment Company
Act and the Advisers Act, respectively, and any other then-current regulatory
interpretations thereunder. To the extent the applicable laws of the State of
New York, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.

 

 15 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

FIRST CAPITAL INVESTMENT CORPORATION       By: /s/ Pat Clemens   Name: Pat
Clemens   Title: President and Chief Executive Officer       FCIC ADVISORS LLC  
    By:  /s/ Pat Clemens   Name: Pat Clemens   Title: Chief Executive Officer  

 

[Signature Page to Investment Advisory Agreement]

 

 16 

 

 

Appendix A

 

NOTE: All percentages herein refer to Adjusted Capital.

 

Example 1: Subordinated Incentive Fee on Income for Each Calendar Quarter

 

Scenario 1

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 1.25%

Preferred return(1) = 1.75%

Base Management Fee(2) = 0.5%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income – (Base Management Fee + other expenses)) = 0.55%

 

Pre-Incentive Fee Net Investment Income does not exceed the preferred return
rate, therefore there is no Subordinated Incentive Fee on Income payable.

 

Scenario 2

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 2.75%

Preferred return(1) = 1.75%

Base Management Fee(2) = 0.5%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income – (Base Management Fee + other expenses)) = 2.05%

Subordinated Incentive Fee on Income = 100% × Pre-Incentive Fee Net Investment
Income (subject to “catch-up”)(4)

= 100% x (2.05% – 1.75%)

= 0.30%

 

Pre-Incentive Fee Net Investment Income exceeds the preferred return rate, but
does not fully satisfy the “catch-up” provision, therefore the Subordinated
Incentive Fee on Income is 0.30%.

 

Scenario 3

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 3.5%

Preferred return(1) = 1.75%

Base Management Fee(2) = 0.5%

 Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income – (Base Management Fee + other expenses)) = 2.8%

Catch up = 100% × Pre-Incentive Fee Net Investment Income (subject to
“catch-up”)(4)

 

 17 

 

 

Subordinated Incentive Fee on Income = 100% × “catch-up” + (20.0% ×
(Pre-Incentive Fee Net Investment Income – 2.1875%))

 

Catch up = 2.1875% – 1.75%

= 0.4375%

 

Subordinated Incentive Fee on Income = (100% × 0.4375%) + (20.0% ×
(2.8%-2.1875%))

 

= 0.4375% + (20.0% × 0.6125%)

= 0.4375% + 0.1225%

= 0.56%

 

Pre-Incentive Fee Net Investment Income exceeds the preferred return and fully
satisfies the “catch-up” provision, therefore the Subordinated Incentive Fee on
Income is 0.56%.

 

(1)Represents 7.0% annualized preferred return.

(2)Represents 2.0% annualized Base Management Fee on average monthly gross
assets.  Examples assume assets are equal to Adjusted Capital.

(3)Excludes organizational and offering expenses.

(4)The “catch-up” provision is intended to provide the Adviser with an incentive
fee of 20.0% on all Pre-Incentive Fee Net Investment Income when the
Corporation’s net investment income exceeds 2.1875% in any calendar quarter.

 

Example 2: Incentive Fee on Capital Gains

 

The following examples assume that FCIC Advisors is eligible to receive
Incentive Fees on Capital Gains. However, FCIC Advisors has agreed not to
receive any Incentive Fees on Capital Gains until such time as the amount of
Incentive Fees on Capital Gains that would otherwise be payable to FCIC Advisors
equals the total of the selling commissions, dealer manager fees and
organization and offering expenses borne by stockholders in the Corporation’s
public offering and any follow-on public offering. The amounts of Stockholder
Expenses will be measured as of the end of each fiscal year against the amount
of accrued Incentive Fees on Capital Gains on a cumulative basis or upon
termination of this Agreement. For example, if the Corporation raises an
aggregate of $250 million in its public offering through December 31, 2017, and
all shares are sold with selling commissions of 7.0%, a dealer manager fee of
3.0% and organization and offering expenses of 2.0%, stockholders would bear $30
million in selling commissions, dealer manager fees and organization and
offering expenses. FCIC Advisors, therefore, would not be eligible to receive
any Incentive Fees on Capital Gains unless it had generated $150 million in
realized gains, an amount that would otherwise result in the payment of $30
million in Incentive Fees on Capital Gains.

 

Scenario 1:

 

Assumptions

 

Year 1:  $20 million investment made in Company A (“Investment A”), and $30
million investment made in Company B (“Investment B”)

 

 18 

 

  

Year 2:  Investment A sold for $50 million and fair market value (“FMV”) of
Investment B determined to be $32 million

 

Year 3:  FMV of Investment B determined to be $25 million

 

Year 4:  Investment B sold for $31 million

 

The Incentive Fee on Capital Gains would be:

 

Year 1:  None

 

Year 2:  Incentive Fee on Capital Gains of $6 million ($30 million realized
capital gains on sale of Investment A multiplied by 20.0%)

 

Year 3:  None → $5 million (20.0% multiplied by ($30 million cumulative capital
gains less $5 million cumulative capital depreciation)) less $6 million
(previous capital gains fee paid in Year 2)

 

Year 4:  Incentive Fee on Capital Gains of $200,000 → $6.2 million ($31 million
cumulative realized capital gains multiplied by 20.0%) less $6 million
(Incentive Fee on Capital Gains taken in Year 2)

 

Scenario 2

 

Assumptions

 

Year 1:  $20 million investment made in Company A (“Investment A”), $30 million
investment made in Company B (“Investment B”) and $25 million investment made in
Company C (“Investment C”)

 

Year 2:  Investment A sold for $50 million, FMV of Investment B determined to be
$25 million and FMV of Investment C determined to be $25 million

 

Year 3:  FMV of Investment B determined to be $27 million and Investment C sold
for $30 million

 

Year 4:  FMV of Investment B determined to be $35 million

 

Year 5:  Investment B sold for $20 million

 

The capital gains incentive fee, if any, would be:

 

Year 1:  None

 

Year 2:  $5 million Incentive Fee on Capital Gains → 20.0% multiplied by $25
million ($30 million realized capital gains on Investment A less unrealized
capital depreciation on Investment B)

 

Year 3:  $1.4 million Incentive Fee on Capital Gains → $6.4 million (20.0%
multiplied by $32 million ($35 million cumulative realized capital gains less $3
million unrealized capital depreciation)) less $5 million Incentive Fee on
Capital Gains received in Year 2

 

Year 4:  None

 

 19 

 

 

Year 5:  None → $5 million (20.0% multiplied by $25 million (cumulative realized
capital gains of $35 million less realized capital losses of $10 million)) less
$6.4 million cumulative Incentive Fee on Capital Gains paid in Year 2 and Year 3

 

* The returns shown are for illustrative purposes only.  No incentive fee is
payable to the Adviser in any calendar quarter in which the Corporation’s
pre-incentive fee net investment income does not exceed the hurdle
rate.  Positive returns are shown to demonstrate the fee structure and there is
no guarantee that positive returns will be realized.  Actual returns may vary
from those shown in the examples above.



 



 20 

